Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 7, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parekh (US 2022/0210708) in view of Deccarreau et al. (US 2022/0217781).

Regarding claim 1, Parekh discloses a device (Parekh, paragraph [0004], O-RAN), comprising: 
a processing system including a processor (Parekh, paragraph [0072], processor), wherein the processing system is associated with a first radio access network (RAN) that includes a first RAN intelligent controller (RIC) (Parekh, paragraph [0065], RAN intelligent controller (RIC)); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Parekh, paragraph [0072], memory), the operations comprising: 
receiving network-related information associated with the first RAN (Parekh, paragraph [0066], collect data related to performance of the wireless communication network); 
obtaining data relating to an Al model deployed by a second RIC of the second RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0089], compare serving cell parameters to neighbor cell parameters); 
determining, based on the data relating to the Al model and the network-related information associated with the first RAN, that the Al model can be leveraged by the first RAN to improve network performance of the first RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell; paragraph [0065], O-RAN provides machine learning and artificial intelligence; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0087], improves the network performance);
performing synchronization with the Al model synchronization system to obtain the Al model, responsive to the determining that the Al model can be leveraged by the first RAN to improve the network performance of the first RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell; paragraph [0065], O-RAN provides machine learning and artificial intelligence; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0087], improves the network performance); and 
causing the first RIC to deploy the Al model in the first RAN after the performing the synchronization (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell).  

Parekh does not explicitly disclose obtaining, from an artificial intelligence (AI) model synchronization system associated with a second RAN, data.

Deccarreau discloses a device (Deccarreau, paragraph [0124], RAN intelligent controller (RIC)), comprising: 
a processing system including a processor (Deccarreau, paragraph [0149], processor), wherein the processing system is associated with a first radio access network (RAN) that includes a first RAN intelligent controller (RIC) (Deccarreau, paragraph [0124], RAN intelligent controller (RIC)); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Deccarreau, paragraph [0149], memory), the operations comprising: 
receiving network-related information associated with the first RAN (Deccarreau, paragraph [0050], UE reports to the network RACH information; paragraph [0054], UE reports to the network RACH information); 
obtaining, from an artificial intelligence (AI) model synchronization system associated with a second RAN, data relating to an Al model deployed by a second RIC of the second RAN (Deccarreau, paragraph [0055], RACH optimization implemented via machine learning AI model; paragraph [0059], RACH information may be received from other BSs; paragraph [0060], BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters; paragraph [0124], ML running on a RIC); 
determining, based on the data relating to the Al model and the network-related information associated with the first RAN, that the Al model can be leveraged by the first RAN to improve network performance of the first RAN (Deccarreau, paragraph [0055], RACH optimization implemented via machine learning AI model; paragraph [0059], RACH information may be received from other BSs; paragraph [0060], UE RACH reports and BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters); 
performing synchronization with the Al model synchronization system to obtain the Al model, responsive to the determining that the Al model can be leveraged by the first RAN to improve the network of the first RAN (Deccarreau, paragraph [0059], RACH information may be received from other BSs; paragraph [0060], UE RACH reports and BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters); and 
causing the first RIC to deploy the Al model in the first RAN after the performing the synchronization (Deccarreau, paragraph [0061], make parameter or resource adjustments to equalize their cost with the neighboring BSs so that equal RACH performance is sought).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an artificial intelligence model based on information obtained from neighboring RANs in Deccarreau to implement a RAN using artificial intelligence to improve network performance, as in Parekh.  The motivation to combine the references would have been to improve network performance.

Regarding claim 2, Parekh in view of Deccarreau discloses the device of claim 1, wherein at least one of the first RAN and the second RAN is a virtualized RAN (vRAN) (Parekh, paragraph [0025], virtualized RANs).  

Regarding claim 3, Parekh in view of Deccarreau discloses the device of claim 1, wherein the network-related information includes telemetry data, network performance information, network traffic information, or a combination thereof (Parekh, paragraph [0066], collect data related to performance of the wireless communication network).  

Regarding claim 4, Parekh in view of Deccarreau discloses the device of claim 1, wherein the data relating to the Al model includes metadata, and wherein the metadata includes telemetry data, network performance information, network traffic information, information regarding performance of the Al model under one or more operating conditions, information regarding performance of the Al model across one or more configurations of the Al model, or a combination thereof (Parekh, paragraph [0066], collect data related to performance of the wireless communication network).  

Regarding claim 5, Parekh in view of Deccarreau discloses the device of claim 1, wherein the determining that the Al model can be leveraged by the first RAN to improve the network performance of the first RAN comprises comparing the data relating to the Al model and the network-related information associated with the first RAN, and determining, based on the comparing, that the Al model, if deployed by the first RAN, would provide improved network traffic management in the first RAN, improved throughput in the first RAN, improved resource allocation in the first RAN, or a combination thereof (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell; paragraph [0065], O-RAN provides machine learning and artificial intelligence; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0087], improves the network performance).  

Regarding claim 7, Parekh in view of Deccarreau discloses the device of claim 1, wherein the performing the synchronization is conducted over an interface between the processing system and the Al model synchronization system (Deccarreau, paragraph [0059], RACH information may be received from other BSs; paragraph [0060], UE RACH reports and BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters).  

Claims 16, 17 and 20 are rejected under substantially the same rationale as claims 1, 2 and 4, respectively.


Claim(s) 6, 11-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parekh (US 2022/0210708) in view of Deccarreau et al. (US 2022/0217781), and further in view of Sharma (US 2022/0086846).

Regarding claim 6, Parekh in view of Deccarreau discloses the device of claim 1.   
Parekh in view of Deccarreau does not explicitly disclose, but Sharma discloses wherein the performing the synchronization involves utilizing one or more application programming interfaces (APIs) (Sharma, paragraph [0048], API).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize APIs in the invention of Parekh.  The motivation to combine the references would have been to implement RIC communication using known methods.

Regarding claim 11, Parekh discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of an artificial intelligence (AI) model synchronization system (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell; paragraph [0065], O-RAN provides machine learning and artificial intelligence) including a processor, facilitate performance of operations (Parekh, paragraph [0072], computer-readable storage medium comprising instructions executed by a processor), the operations comprising: 
obtaining, based on a global policy, first network-related information associated with a first radio access network (RAN) (Parekh, paragraph [0066], collect data related to performance of the wireless communication network), wherein the Al model synchronization system is communicatively coupled to a first RAN intelligent controller (RIC) corresponding to the first RAN  and a second RIC corresponding to a second RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells; paragraph [0065], RAN intelligent controller (RIC); paragraph [0086], RAN controller comparison of neighbor and serving cell loads); 
identifying, in the second RAN, data relating to an Al model deployed in the second RIC (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0089], compare serving cell parameters to neighbor cell parameters); 
determining, based on the data relating to the Al model and the first network- related information associated with the first RAN, that the Al model can be employed by the first RAN to improve network performance of the first RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell; paragraph [0065], O-RAN provides machine learning and artificial intelligence; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0087], improves the network performance); 
obtaining the Al model based on the determining that the Al model can be employed by the first RAN to improve the network performance of the first RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0089], compare serving cell parameters to neighbor cell parameters); and 
responsive to the obtaining the Al model, causing the Al model to be provided to the first RIC for deployment in the first RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell).  

Parekh does not explicitly disclose identifying, in an Al microservices data structure associated with the RAN, data, and determining whether there is improvement to the network when using data relating to the Al model associated with a second RAN.

Deccarreau discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of an artificial intelligence (AI) model synchronization system (Deccarreau, paragraph [0055], ML algorithm may be referred to as AI model) including a processor, facilitate performance of operations (Deccarreau, paragraph [0148], computer-readable storage medium comprising instructions executed by a processor), the operations comprising: 
obtaining, based on a global policy, first network-related information associated with a first radio access network (RAN) (Deccarreau, paragraph [0050], UE reports to the network RACH information; paragraph [0054], UE reports to the network RACH information), wherein the Al model synchronization system is communicatively coupled to a first RAN intelligent controller (RIC) corresponding to the first RAN and a second RIC corresponding to a second RAN (Deccarreau, paragraph [0055], RACH optimization implemented via machine learning AI model; paragraph [0059], RACH information may be received from other BSs; paragraph [0060], BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters; paragraph [0124], ML running on a RIC); 
identifying, in the second RAN, data relating to an Al model deployed in the second RIC (Deccarreau, paragraph [0055], RACH optimization implemented via machine learning AI model; paragraph [0059], RACH information may be received from other BSs; paragraph [0060], BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters; paragraph [0124], ML running on a RIC); 
determining, based on the data relating to the Al model and the first network- related information associated with the first RAN, that the Al model can be employed by the first RAN to improve network performance of the first RAN (Deccarreau, paragraph [0055], RACH optimization implemented via machine learning AI model; paragraph [0059], RACH information may be received from other BSs; paragraph [0060], UE RACH reports and BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters); 
obtaining the Al model based on the determining that the Al model can be employed by the first RAN to improve the network performance of the first RAN (Deccarreau, paragraph [0059], RACH information may be received from other BSs; paragraph [0060], UE RACH reports and BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters); and 
responsive to the obtaining the Al model, causing the Al model to be provided to the first RIC for deployment in the first RAN (Deccarreau, paragraph [0061], make parameter or resource adjustments to equalize their cost with the neighboring BSs so that equal RACH performance is sought).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an artificial intelligence model based on information obtained from neighboring RANs in Deccarreau to implement a RAN using artificial intelligence to improve network performance, as in Parekh.  The motivation to combine the references would have been to improve network performance.

Sharma discloses an Al microservices data structure associated with the RAN (Sharma, paragraph [0049], RIC includes microservices that communicate with RAN nodes).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize microservices in the invention of Parekh.  The motivation to combine the references would have been to implement RIC communication using known methods.

Regarding claim 12, Parekh in view of Deccarreau, and further in view of Sharma discloses the non-transitory machine-readable medium of claim 11, wherein the operations further comprise:
obtaining, based on the global policy, second network-related information associated with the second RAN (Parekh, paragraph [0066], collect data related to performance of the wireless communication network); 
identifying, in a different Al microservices data structure (Sharma, paragraph [0049], RIC includes microservices that communicate with RAN nodes) associated with the first RAN, particular data relating to a particular Al model deployed in the first RIC (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0089], compare serving cell parameters to neighbor cell parameters); 
determining, based on the particular data relating to the particular Al model and the second network-related information associated with the second RAN, that the particular Al model can be employed by the second RAN to improve network performance of the second RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell; paragraph [0065], O-RAN provides machine learning and artificial intelligence; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0087], improves the network performance) (Deccarreau, paragraph [0055], RACH optimization implemented via machine learning AI model; paragraph [0059], RACH information may be received from other BSs; paragraph [0060], UE RACH reports and BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters); 
obtaining, from the different Al microservices data structure, the particular Al model based on the determining that the particular Al model can be employed by the second RAN to improve the network performance of the second RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells; paragraph [0086], RAN controller comparison of neighbor and serving cell loads, update parameters; paragraph [0089], compare serving cell parameters to neighbor cell parameters) (Deccarreau, paragraph [0059], RACH information may be received from other BSs; paragraph [0060], UE RACH reports and BS-BS RACH information input to ML algorithm for RACH optimization or RACH improvement; paragraph [0103], source BS and target BS exchange parameters); and 
responsive to the obtaining the particular Al model, causing the particular Al model to be provided to the second RIC for deployment in the second RAN (Parekh, paragraph [0021], receiving neighbor cell load value for each of the neighbor cells, update cell offset value of the serving cell with respect to each neighbor cell) (Deccarreau, paragraph [0061], make parameter or resource adjustments to equalize their cost with the neighboring BSs so that equal RACH performance is sought).  

Regarding claim 13, Parekh in view of Deccarreau, and further in view of Sharma discloses the non-transitory machine-readable medium of claim 11, wherein the first RAN includes a centralized unit, a plurality of distributed units, and a plurality of remote units, and wherein the first network-related information is associated with one or more of the centralized unit, the plurality of distributed units, and the plurality of remote units (Parekh, paragraph [0071], CU, DU, E2 nodes) (Deccarreau, paragraph [0036], CU, DU, remote radio head).  

Regarding claim 14, Parekh in view of Deccarreau, and further in view of Sharma discloses the non-transitory machine-readable medium of claim 11, wherein the Al model provides one or more RAN-based microservices (Sharma, paragraph [0049], RIC includes microservices that communicate with RAN nodes).  

Regarding claim 15, Parekh in view of Deccarreau, and further in view of Sharma discloses the non-transitory machine-readable medium of claim 11, wherein the Al model comprises a machine learning (ML) model (Parekh, paragraph [0065], O-RAN provides machine learning and artificial intelligence) (Deccarreau, paragraph [0055], ML algorithm may be referred to as AI model).  

Claims 18 and 19 are rejected under substantially the same rationale as claims 14 and 6, respectively.





Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Parekh in view of Deccarreau discloses the device of claim 1.  The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, wherein the performing the synchronization with the Al model synchronization system is in accordance with one or more Al model subscriptions with the Al model synchronization system.  
Regarding claim 9, Parekh in view of Deccarreau discloses the device of claim 1.  The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, wherein the first RIC operates based on a message-based protocol, wherein the Al model comprises a Representational State Transfer (REST)-like interface, and wherein deployment of the Al model in the first RAN comprises using an Al microservice adapter to adapt the Al model for use with the message-based protocol such that the Al model is operable in the first RIC.  
Claim 10 would be allowable based on its dependence from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466